UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011 – February 29, 2012 Item 1.Schedule of Investments. UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 29, 2012 (Unaudited) Principal Security Description Rate Maturity Value Asset Backed Obligations - 33.4% $ Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ Access Group, Inc., Series 2001 2A1 (b) 05/25/29 Access Group, Inc., Series 2002-A A1 (b) 09/25/25 Ameriquest Mortgage Securities, Inc., Series 2004-R11 A2 (b) 11/25/34 Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 Amortizing Residential Collateral Trust, Series 2002-BC8 A3 (b) 11/25/32 Banc of America Commercial Mortgage, Inc., Series 2004-6 A4 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-4 A2 07/10/45 Banc of America Commercial Mortgage, Inc., Series 2007-3 A3 (b) 06/10/49 Bear Stearns Asset Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Centex Home Equity, Series 2003-A AF4 (a) 12/25/31 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2007-CD4 ASB 12/11/49 Credit Suisse Mortgage Capital Certificates, Series 2006-C2 A2 (b) 03/15/39 Credit Suisse Mortgage Capital Certificates, Series 2007-C4 A2 (b) 09/15/39 Delta Funding Home Equity Loan Trust, Series 1999-2 A1A (b)(c) 08/15/30 Fairbanks Capital Mortgage Loan Trust, Series 1999-1 A (b)(d) 05/25/28 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3 A3 08/15/42 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP9 A3SF (b) 05/15/47 LB-UBS Commercial Mortgage Trust, Series 2003-C8 A3 11/15/27 Morgan Stanley Reremic Trust, Series 2011-KEYA A1 (d) 12/19/40 Novastar Home Equity Loan, Series 2004-4 M2 (b) 03/25/35 Saxon Asset Securities Trust, Series 2004-1 A (b) 03/25/35 SLM Student Loan Trust, Series 2003-11 A6 (b)(d) 12/15/25 Structured Asset Investment Loan Trust, Series 2003-BC2 A3 (b) 04/25/33 Structured Asset Securities Corp., Series 2002-HF1 A (b) 01/25/33 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16 A2 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 Wachovia Bank Commercial Mortgage Trust, Series 2006-C25 A3 (b) 05/15/43 WaMu Mortgage Pass Through Certificates, Series 2001-7 A (b) 05/25/41 WaMu Mortgage Pass Through Certificates, Series 2002-AR2 A (b) 02/27/34 Total Asset Backed Obligations (Cost $2,525,784) Corporate Non-Convertible Bonds - 0.1% Norfolk Southern Corp. 09/17/14 Total Corporate Non-Convertible Bonds (Cost $4,274) Municipal Bonds - 2.4% Florida - 0.2% Lee Memorial Health System 04/01/27 Oklahoma - 0.7% Oklahoma County Home Finance Authority 10/01/12 South Carolina - 0.2% South Carolina State Housing Finance & Development Authority 07/01/26 Wisconsin - 1.3% Wisconsin Housing & Economic Development Authority 04/01/20 Total Municipal Bonds (Cost $180,072) U.S. Government & Agency Obligations - 51.8% Agency - 0.1% FHLMC 07/15/12 Interest Only Bonds - 0.2% United States Small Business Administration, Series 2002-P10B 1 08/10/12 Mortgage Securities - 29.5% FHLMC, Series 129, Class H (c) 03/15/21 FHLMC, Series 3823, Class GA 01/15/26 FHLMC, Series 3834, Class GA 03/15/26 FNMA, Series 2010-118, Class DJ 10/25/39 FNMA, Series 2010-137, Class MC 10/25/38 FNMA, Series 2010-34, Class JD 09/25/37 FNMA, Series 2012-8, Class LP 08/25/21 GNMA, Series 2004-108, Class AB (b) 12/16/32 GNMA, Series 2004-12, Class BA 08/16/32 GNMA, Series 2006-32, Class A 01/16/30 GNMA, Series 2008-55, Class WT (b) 06/20/37 GNMA, Series 2009-71, Class A 04/16/38 GNMA, Series 2010-14, Class QP 12/20/39 GNMA, Series 2010-142, Class AJ 09/20/39 GNMA, Series 2010-144, Class DK 09/16/39 U.S. Treasury Securities - 22.0% U.S. Treasury Note 10/31/12 U.S. Treasury Note 11/15/12 U.S. Treasury Note 01/31/13 U.S. Treasury Note 04/15/13 U.S. Treasury Note 11/30/13 Total U.S. Government & Agency Obligations (Cost $3,955,167) Total Investments - 87.7% (Cost $6,665,297)* $ Other Assets & Liabilities, Net – 12.3% Net Assets – 100.0% $ FHLMCFederal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association (a) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of February 29, 2012. (b) Variable rate security. Rate presented is as of February 29, 2012. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $361,994 or 4.7% of net assets. (d) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $652,231 or 8.4% of net assets. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of February 29, 2012. Level 1 Level 2 Level 3 Total Investments At Value Asset Backed Obligations $ - $ $ $ Corporate Non-Convertible Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - Total Investments At Value $ - $ $ $ The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Asset Backed Obligations U.S. Government & Agency Obligations Balance as of 11/30/11 $ - $ Accrued Accretion / (Amortization) - Realized Gain / (Loss) - - Change in Unrealized Appreciation / (Depreciation) - 26 Purchases - - Sales - - Paydowns / Calls - Transfers In / (Out) - Balance as of 02/29/12 $ $ Net change in unrealized appreciation from investments held as of 02/29/12 $ $ 26 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:April 4, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:April 4, 2012 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:April 4, 2012
